DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 12 – 14 and 17 – 20 are objected to because of the following informalities. Appropriate correction is required.
Claim 2, line 4: “the first bi-stable element” should read --a first bi-stable element--.
Claim 12, line 3: “n outlet” should read --an outlet--.
Claim 13, line 4: “is perpendicular is” should read --is perpendicular--.
Claim 14, line 3: “the first piston pump chamber” should read --a first piston pump chamber--.
Claim 14, line 6: “the second piston pump chamber” should read --a second piston pump chamber--.
Claim 17, lines 4-5: “the outlet component portion” should read --an outlet component portion--.
Claim 18, line 2: “the second central axis” should read --a second central axis--.
Claim 19, last line: “an outlet component portion” should read --the outlet component portion--.
Claim 20, lines 2-3: “wherein the second direction is opposite the first direction that is parallel to the second central axis of the pump assembly” should read --wherein the second direction of the tube component is opposite the first direction of the tube component that is parallel to the second central axis of the pump assembly--.
Claims 18 – 20 are objected to for being dependent on claim 17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the center plug is a spot-weld crimp, a swaged portion, or a crushed portion of the tube component” in lines 1-2. The specification (in ¶39 of the pg.pub of the instant application) recites the same language as that recited in the claim. However, the specification (in ¶68 of the pg.pub of the instant application) recites “the tube component 318 as a separate piece or component from the tube component 318 or can be formed through any individual or combination of a spot-weld process, crimping process, swaging process, or filling/plugging process”. Thus, the phrase “spot-weld crimp” makes the claim indefinite because it is unclear as to whether applicant intends to claim “spot-weld” and “crimp” as separate features/processes or a combined feature? If it is latter, then it is unclear as to what “spot-weld crimp” process is. The claim is examined as best understood by the examiner, i.e. it is interpreted that spot weld and crimp are two different processes.
Claim 8 recites the limitation “a linkage actuator component” in line 2. In view of specification (¶26 and ¶27 of the pg.pub of the instant application), “a linkage actuator component” and “an actuator linkage” are both referred as 106 in drawings. Thus, there is a lack of antecedent basis for this limitation in the claim. It is suggested to amend the above limitation as --the actuator linkage--. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 10 and 12 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 and 14 – 20 of U.S. Patent No. 11,280,327. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same structure. All claim limitations set forth in the claims of the instant application are present in the claims of the patent, however, the individual claims have different scope. Thus a person of ordinary skill having possession of the invention set forth in the claims of the patent would have possession of all claim limitations set forth in the claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,280,327 (herein after ‘327) in view of Vogt et al. (US 5,178,362 – herein after Vogt). 
‘327 remains silent on “the center plug is a spot-weld crimp, a swaged portion, or a crushed portion of the tube component” (see 112b above for interpretation).
However, Vogt teaches “a spot-weld” between the tube (28) and valve body (35) [see col. 1, lines 18-29].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide spot weld connection as taught by Vogt for the center plug of the tube component in the device of Mohiuddin for the purpose of assuring great strength of the connection, as recognized by Vogt (see col. 1, lines 28-29).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,280,327 (herein after ‘327) in view of Divall, John E (US 5,277,338 – herein after Divall).
‘327 remains silent on “electrical contacts”.
However, Divall teaches a fluid metering apparatus, comprising electrical contacts (stops 13 in fig. 1, see col. 1, lines 65-68: stops are in communication with electrical switch) coupled to (operationally coupled to) the tube component (3), the actuator linkage, a portion of the fluid path assembly, or a combination thereof, wherein the electrical contacts are operable to indicate (to direct) to proper actuation (intended actuation) of the piston pump block [see col. 1, lines 65-68 and col. 4, lines 1-10: stops are in communication with electrical switch, wherein the switch is actuated to cause change-over of the valve].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide electrical contacts as taught by Divall in the drug delivery device of ‘327 for the purpose of detecting the piston position accurately, thus ensuring the proper and efficient operation of the pump. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 5, 6, 9, 10 and 12 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohiuddin et al. (US 2008/0294040 – herein after Mohiuddin).
In reference to claim 1, Mohiuddin discloses a drug delivery device (see abstract, lines 1-2; the drug delivery device can be seen in figs. 9-15), comprising:
a reservoir configured to store a liquid drug (see ¶69: the reservoir 30/32 is shown in embodiment of fig. 18-19; however in view of the disclosure, the reservoir would also be inherently present in the embodiment shown in figs. 9-15); 
a fluid path component (conduit in which element 42 is present, see fig. 18) fluidly coupled to a cannula (cannula is a thin tube inserted into a vein or body cavity to administer medicine; see ¶71: fluid discharged by the pump is supplied to a patient); and 
a pump assembly (pump system seen in fig. 9 or pump system 41 seen in fig. 18/19) coupled to the reservoir and to the fluid path component, the pump assembly including: 
an actuator linkage (5 and/or 28, fig. 16a), and 
a piston pump block (fig. 9: 23+23’ or  fig. 19a: 52+62+62’+52’) positioned between a first piston plate (17, fig. 16a) and a second piston plate (17, fig. 16a) [in view of disclosure in ¶63, last 9 lines: piston plate for each first and second piston can be interpreted as element 17 which is a piston head {seen in fig. 16a}], the piston pump block including a tube component (fig. 10a: 10+24+11 or fig. 19a/19b: 64 with tube components associated with inlet port 58 and outlet port 60) extending (in vertical direction) through the piston pump block, a first septum [septum is broadly interpreted to be a dividing wall between two spaces; in fig. 9: this wall is a circumferentially disposed protrusion wall(s) that separates two ellipse-shaped regions and through which 10 passes OR in fig. 19a/19b: this wall is a circumferentially disposed protrusion wall(s) that separates two rectangular ellipse-shaped regions and through which tube component with inlet port 58 passes], and a second septum [septum is broadly interpreted to be a dividing wall between two spaces; in fig. 9: this wall is a circumferentially disposed protrusion wall(s) that separates two ellipse-shaped regions and through which 11 passes OR in fig. 19a/19b: this wall is a circumferentially disposed protrusion wall(s) that separates two rectangular ellipse-shaped regions and through which tube component with outlet port 60 passes] and positioned between a first piston (fig. 12b: 20 or fig. 19b: 54’) and a second piston (fig. 12b: 21 or fig. 19b: 54), wherein the tube component has a first side port (10 in fig. 9 or tube component with inlet port 58 in fig. 19a/19b), a second side port (11 in fig. 9 or tube component with outlet port 60 in fig. 19a/19b), and a center plug (24 in fig. 9/10a or 64 in fig. 19a/19b) positioned between the first side port and the second side port.
In reference to claim 2, Mohiuddin discloses the drug delivery device, wherein: the first side port (fig. 9: 10 or fig. 19a/19b: tube component with inlet port 58) is coupled to the reservoir, the second side port (fig. 9: 11 or fig. 19a/19b: tube component with outlet port 60) is coupled to the fluid path component (conduit in which element 42 is present, see fig. 18), and the actuator linkage (5 and/or 28, fig. 16a) is operable, in response to an actuation of the first bi-stable element (motor 74 in view of ¶84; “bi-stable” = system having two stable states; motor is bidirectional, thus having two stable states (for instance “on state” and “off state” or “state of motor rotating clockwise” and “state of motor rotating anticlockwise”], to move the first piston and the second piston in a first direction (one of left/right direction) and a second, opposite direction (other of left/right direction) within the piston pump block.
In reference to claim 3, Mohiuddin discloses the drug delivery device, wherein the center plug (24 in fig. 9/10a or 64 in fig. 19a/19b) is a separate piece (as seen in fig. 10a or 19b) installed between the first side port (fig. 9: 10 or fig. 19a/19b: tube component with inlet port 58) and the second side port (fig. 9: 11 or fig. 19a/19b: tube component with outlet port 60).
In reference to claim 5, Mohiuddin discloses the drug delivery device, wherein the center plug (24) is operable to prevent the liquid drug from flowing directly between an inlet component (for instance inlet port of one of the cylinders 23/23’) and an outlet component (for instance outlet port of other of the cylinders 23/23’).
In reference to claim 6, Mohiuddin discloses the drug delivery device, further comprising: a pump base (fig. 1: 4), and the piston pump block positioned on the pump base (fig. 1 shows one embodiment of the drug delivery device mounted to pump base 4; however other embodiments of the drug delivery device such as shown in figs. 9-15 or figs. 18-19 can also be mounted on the pump base 4).
In reference to claim 9, Mohiuddin discloses the drug delivery device, further comprising:
a first travel stop (wall a, shown in fig. A below); and
a second travel stop (wall b, shown in fig. A below), wherein (as seen in fig. 12b) movement of the first piston (fig. 12b: 20 or fig. 19b: 54’) is limited by the first piston contacting the first travel stop (wall a), and (as seen in fig. 14b) movement of the second piston (fig. 12b: 21 or fig. 19b: 54) is limited by the second piston contacting the second travel stop (wall b).

    PNG
    media_image1.png
    396
    954
    media_image1.png
    Greyscale

Fig. A: Edited fig. 12b of Mohiuddin to show claim interpretation.
In reference to claim 10, Mohiuddin discloses the drug delivery device, wherein the first travel stop (wall a in fig. A above) and the second travel stop (wall b in fig. A above) are conductive [the asserted travel stops will be conductive in nature to some extent; being conductive means having the property of conducting something (especially heat or electricity); see ¶81: asserted piston pump block or housing of the pump is made of a polycarbonate material (this material is conductive in nature)].
In reference to claim 12, Mohiuddin discloses the drug delivery device, further comprising: an inlet component portion (27/27’) coupled to the reservoir storing the liquid drug; and an outlet component portion (27/27’) is coupled to the cannula [see ¶63: “Channels 27, 27' connect alternately the inlet port 10 to the first and second chambers 26, 26', and the first and the second chamber 26, 26' to the outlet port 11 when said channels 27, 27' overlap alternately the first and the second opening 28, 28' located on the end of both cylindrical parts 23, 23 FIG. 10”].
In reference to claim 13, Mohiuddin discloses the drug delivery device, further comprising: a first central axis (axis B in fig. B below) of the pump assembly, wherein the first septum and the second septum are aligned along a second central axis of the pump assembly (axis A in fig. B below) and the second central axis of the pump assembly is perpendicular is to the first central axis of the pump assembly.

    PNG
    media_image2.png
    517
    950
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    674
    967
    media_image3.png
    Greyscale

Fig. B: Edited fig. 9a and 19b of Mohiuddin to show claim interpretation.
In reference to claim 14, Mohiuddin discloses the drug delivery device, further comprising (in view of fig. C below): a first channel (27/27’ in fig. 11a) positioned (circumferentially positioned) between the first septum and the second septum and coupled to the first piston pump chamber; and a second channel (28/28’ in fig. 10) positioned between (in radial direction) central portions of the first septum and the second septum and coupled to the second piston pump chamber (fig. 12b: 26’).

    PNG
    media_image4.png
    467
    1162
    media_image4.png
    Greyscale

Fig. C: Edited fig. 10 and 10a of Mohiuddin to show claim interpretation.
In reference to claim 15, Mohiuddin discloses the drug delivery device, wherein the first piston (20/54’) and second piston (21/54) are positioned respectively within a first piston pump chamber (fig. 13b: 26 or fig. 19a: 56’) and a second piston pump chamber (fig. 12b: 26’ or fig. 19a: 56), wherein the first piston and second piston are aligned along a first central axis of the pump assembly (axis “B”, in fig. B above). 
In reference to claim 16, Mohiuddin discloses the drug delivery device, wherein during a first stage of operation {state where pistons 20, 21 or 54’, 54 reaches their left end limit}, the tube component (part 24/64 of the asserted tube component) is moved to couple the first side port (10 in fig. 9 or tube component with inlet port 58 in fig. 19a/19b) to a first piston pump chamber (fig. 13b: 26 or fig. 19a: 56’) and to couple the second side port (11 in fig. 9 or tube component with outlet port 60 in fig. 19a/19b) to a second piston pump chamber (fig. 12b: 26’ or fig. 19a: 56).
In reference to claim 17, Mohiuddin discloses the drug delivery device, wherein during a second stage of operation {suction phase of piston 20/54’ and discharge phase of piston 21/54}, the first and second pistons are moved in a first direction (right direction) along a first central axis of the pump assembly (axis “B”, in fig. B above) to draw the liquid drug into the first piston pump chamber (26/56’) and to expel the liquid drug from the second piston pump chamber (26’/56) through the second side port (11/60) and the outlet component portion (27/27’) [see ¶63: “Channels 27, 27' connect alternately the inlet port 10 to the first and second chambers 26, 26', and the first and the second chamber 26, 26' to the outlet port 11 when said channels 27, 27' overlap alternately the first and the second opening 28, 28' located on the end of both cylindrical parts 23, 23 FIG. 10”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mohiuddin in view of Vogt et al. (US 5,178,362 – herein after Vogt).
Mohiuddin remains silent on “the center plug is a spot-weld crimp, a swaged portion, or a crushed portion of the tube component” (see 112b above for interpretation).
However, Vogt teaches “a spot-weld” between the tube (28) and valve body (35) [see col. 1, lines 18-29].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide spot weld connection as taught by Vogt between tube portions (10 and 11) and valve body (24) of the tube component in the device of Mohiuddin for the purpose of assuring great strength of the connection between the tube and the valve body, as recognized by Vogt (see col. 1, lines 28-29).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mohiuddin in view of Divall, John E (US 5,277,338 – herein after Divall).
Mohiuddin remains silent on “electrical contacts”.
However, Divall teaches a fluid metering apparatus, comprising electrical contacts (stops 13 in fig. 1, see col. 1, lines 65-68: stops are in communication with electrical switch) coupled to (operationally coupled to) the tube component (3), the actuator linkage, a portion of the fluid path assembly, or a combination thereof, wherein the electrical contacts are operable to indicate (to direct) to proper actuation (intended actuation) of the piston pump block [see col. 1, lines 65-68 and col. 4, lines 1-10: stops are in communication with electrical switch, wherein the switch is actuated to cause change-over of the valve].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide electrical contacts as taught by Divall in the drug delivery device of Mohiuddin for the purpose of detecting the piston position accurately, thus ensuring the proper and efficient operation of the pump. 
Allowable Subject Matter
Claims 7, 8 and 18 – 20 are would be allowable if rewritten or amended to overcome the rejections under nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art(s) on record alone or in combination fails to teach the drug delivery device, “wherein the first piston plate includes a first bi-stable spring coupled to a first extension component of a pump base and the second piston includes a second bi-stable spring coupled to a second extension component of the pump base”, as claimed in claim 7.
The prior art(s) on record alone or in combination fails to teach the drug delivery device, wherein “the tube component (i.e. valve element) is moved in a first direction parallel to the second central axis of the pump assembly”, as claimed in claim 18. 
Claim 8 depends on claim 7.
Claims 19 – 20 depend on claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikushima, Ebehard, Spaanderman and Jensen teaches a similar drug delivery device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746